Yesawich, Jr., J.
(dissenting). We respectfully dissent. An injunction restoring the corporate plaintiff to its former position should not issue because irremediable injury has not been demonstrated. It is a principle of long standing of this court that “[l]ass of employment, although most likely to cause severe hardship, does not constitute irreparable damage” (Matter of Armitage v Carey, 49 AD2d 496, 498). There is nothing sufficiently uncommon about this case to require a departure from this prudent and serviceable rule. The claimed loss of good will is measurable in monetary damages (NY Damages Law, § 200, p 200), and the disruption of plaintiffs’ practice poses no more severe a loss than most problems attendant upon any employee’s dismissal. Should plaintiffs ultimately prevail in their suit, full compensation for any loss incurred can be achieved by money damages and reinstatement of the corporate plaintiff to its former position (DeLury v City of New York, 48 AD2d 595, 603). Plaintiffs themselves implicitly acknowledge that any hurt inflicted is reparable for the ultimate relief being sought is “reinstatement and/or damages”. Gambar Enterprises v Kelly Servs. (69 AD2d 297) is readily distinguishable because of the presence of a restrictive covenant in the governing agreement which effectively precluded plaintiff from doing business during the pendency of that action, thus presenting a clear instance of irreparable harm. Accordingly, we would affirm the denial of plaintiffs’ motion for a preliminary injunction.